Citation Nr: 0718676	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  99-18 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for lumbar disc disease.

2.  Entitlement to service connection for residuals of a 
fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel





INTRODUCTION

The veteran had active military service from July 1977 to May 
1984.

This appeal to the Board of Veterans' Appeals (Board), which 
dates back to 1998, arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The veteran indicated in his September 1999 
substantive appeal (VA Form 9) that he wanted a hearing 
before the Board, but he later withdrew his hearing request 
in an April 2003 letter.  See 38 C.F.R. § 20.702(e) (2006).  
And the vast majority of the events that have transpired to 
extend the time required to adjudicate his appeal are part 
and parcel of the attendant circumstances when a claimant, as 
here, resides in a foreign country.  He lives and works in 
Germany, and this has regrettably and often unavoidably 
resulted in correspondence crossing in the mail and the need 
to have numerous medical records translated from German to 
English.  But even more importantly, there are really only 
two claims presently on appeal.  See 38 C.F.R. § 20.200 
(2006) (an appeal to the Board consists of a timely filed 
notice of disagreement (NOD) and, after receiving a statement 
of the case (SOC), a timely filed substantive appeal 
(VA Form 9 or equivalent).  The Board does not have 
jurisdiction to consider the veteran's additional claims for 
increased ratings for his right and left knee disabilities 
and for his right ankle disability, as they have not yet been 
adjudicated by the RO - much less denied and timely appealed 
to the Board.

To further explain, the issues in the veteran's initially 
perfected appeal were:  entitlement to an increased rating 
for arthritis of the right knee, patellofemoral syndrome; 
entitlement to an increased rating for arthritis of the left 
knee, patellofemoral syndrome; entitlement to an increased 
rating for residuals of a fracture of the right ankle; and 
the claims concerning his lumbar disc disease and left ankle.  
His low back claim was initially perfected following a denial 
of service connection, but service connection since has been 
granted and he wants a higher initial rating for this 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when the veteran appeals his initial rating, VA must 
consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe.)

A December 1998 rating decision denied service connection for 
low back and bilateral knee pain, but granted service 
connection for residuals of a right ankle fracture with a 
zero percent (i.e., noncompensable) rating, effective August 
1998.  The veteran submitted a timely notice of disagreement 
(NOD) with that decision.  An August 1999 rating decision 
granted a compensable rating of 10 percent for his right 
ankle disability, also effective August 1998, and granted 
service connection for patellofemoral pain syndrome of the 
left and right knees with a 10 percent rating for each knee, 
effective August 1998 as well.  That August 1999 rating 
decision also granted a temporary 100 percent rating for 
post-surgery convalescence related to the right ankle for the 
period February to March 1999, see 38 C.F.R. § 4.30, 
and denied service connection for residuals of a left ankle 
chip fracture.

The August 1999 statement of the case (SOC) listed the issues 
being appealed as involving the initial rating for the right 
ankle fracture residuals and the denial of service connection 
for the remaining claims, and also reflected the results of 
the August 1999 rating decision.  The SOC and notice of that 
August 1999 rating decision, which also informed the veteran 
of his appeal rights, 38 C.F.R. § 19.25 (2006), were mailed 
the same day in August 1999.  The notice letter also included 
an Appeal Status Election form and return envelop, and the 
letter clearly explained the elections available as they 
related to him continuing his appeal.

In response to that August 1999 notice letter, the veteran 
informed the RO on the Appeal Status Election form that he 
was satisfied with the August 1999 rating decision as it 
related to his left knee.  That affirmatively served to 
withdraw the appeal of his left knee claim, as the form and 
his signature thereon provided all information required to do 
that.  See 38 C.F.R. § 20.204 (2006).  As a result, 
his substantive appeal (VA Form 9), in response to that SOC, 
did not perfect an appeal of the initial rating of his left 
knee, as he had already withdrawn that claim.

The claims file contains letters from the veteran, beginning 
in March 2000, going by the date he wrote them, to the effect 
that he had required treatment and eventual surgery on his 
left knee.  And while these letters may well have constituted 
informal claims for increased ratings, there is nothing in 
them that reasonably indicated an intent to continue with his 
previously withdrawn appeal.  See 38 C.F.R. § 20.204(c) 
(2006).  The receipt of the September 2000 fee-basis 
examination report-as well as the private treatment records 
submitted by the veteran, however, did constitute an informal 
claim for an increased rating for the left knee.  38 C.F.R. 
§ 3.157(b) (2006).  So the RO began redeveloping this claim 
for readjudication.

A subsequent August 2002 RO decision continued the 10 percent 
rating for the left knee patellofemoral syndrome, but granted 
a separate 10 percent rating for osteoarthritis in this knee, 
retroactively effective from August 1998.  See VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997) and VAOPGPREC 9-98 
(August 14, 1998) (indicating separate ratings were 
permissible for the patellofemoral syndrome in this knee 
causing instability (under DC 5257), apart from the 
osteoarthritis (under DCs 5003-5010)).  The RO also granted a 
compensable rating of 10 percent for the right knee 
patellofemoral pain syndrome and a separate 10 percent rating 
for the osteoarthritis in that knee, too, both also 
retroactively effective from August 1998.  As well, the RO 
granted a temporary 100 percent rating for the left knee from 
July to August 2000 and from November to December 2000 for 
convalescence related to surgery on this knee.  A September 
2002 RO letter informed the veteran of that decision and of 
his appeal rights.  38 C.F.R. § 19.25 (2006).  As did the 
August 1999 letter, the September 2002 letter also included 
an Appeal Status Election Form.  The RO mailed the rating 
decision notice letter and the September 2002 SSOC on the 
same day.

The RO received the Appeal Status Election form in December 
2002, the same month the veteran had signed it.  He indicated 
on the form that the August 2002 rating decision satisfied 
his appeals concerning his right ankle, right knee, and the 
rating on his left knee.  Similar to his prior 1999 election 
not to continue contesting these claims, his affirmative 
signing and returning the Appeal Status Election form served 
to withdraw his appeals of the initial rating of his right 
knee and right ankle disabilities and also informed the RO 
that he did not dispute the August 2002 rating of his left 
knee, 38 C.F.R. § 20.204 (2006), which had addressed his 2000 
claim for an increased rating for this disability.

The Certification of Appeal (VA Form 1-8) reflects that the 
RO's initial certification of this case to the Board for 
appellate review was in March 2003, and the only issues 
certified on appeal were the service connection claims for 
the veteran's low back and left ankle disorders.  He was 
notified of the certification in March 2003.  See 38 C.F.R. 
§ 19.36 (2006).

As a result of the decision of the United States Court Of 
Appeals for Veterans Claims (Court) in Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV), the Board remanded this case to 
the Appeals Management Center (AMC) in December 2003 for 
additional development, albeit in the process mistakenly 
indicating there were claims on appeal concerning not only 
the veteran's low back and left ankle, but also his knees and 
right ankle.  That remand, however, was not an actual 
decision on these or any other claims - which, again, 
already had been withdrawn.  See 38 C.F.R. § 20.1100(b) 
(2006).

There are no documents in the claims file that might 
reasonably be interpreted as having constituted a new NOD by 
the veteran after receipt of his two Appeal Status Elections 
which may have resurrected his two withdrawn appeals.  As 
mentioned, his subsequent letters to the effect that his 
disabilities continued to get worse fell within the realm of 
what amounted to were entirely new claims for increased 
ratings - not continuances of withdrawn appeals.  That said, 
according to the Board's case inventory tracking system 
("VACOLS"), the veteran is in the process of or just very 
recently completed perfecting an additional appeal to the 
Board concerning the rating for his right ankle disability.  
He apparently has very recently submitted a timely VA Form 9 
concerning this claim, and concerning a claim involving his 
right arm and hand.  38 C.F.R. §§ 20.200, 20.204 (2006).  But 
these additional claims have not yet been certified to the 
Board.  So only the claims concerning his low back and left 
ankle are currently at issue.



In October 2006 the Board received additional evidence from 
the veteran for which he did not waive his right to have 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c).  A December 2006 Board letter informed him and 
his representative of this and their options.  In his 
December 2006 response, the veteran waived his right to have 
the RO initially consider this evidence.

One other preliminary point worth mentioning, a May 2006 
rating decision granted service connection for the low back 
disorder with a noncompensable rating.  In response, the 
veteran submitted a timely NOD - also in May 2006, but the 
RO has not sent him a SOC addressing whether he is entitled 
to a higher initial rating for this disability.  See again 
Fenderson, 12 Vet. App. at 125-26.  See also 38 C.F.R. 
§§ 19.26, 19.29 (2006).  So he, in turn, has not had the 
opportunity to perfect an appeal to the Board on this 
additional claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.30(b), 20.200, 20.202, 20.300, 20.301, 20.302, etc. 
(2006).  So the Board is remanding this claim to the AMC in 
Washington, DC, rather than merely referring it there.  
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for service connection for residuals 
of a left ankle fracture, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show the veteran 
has a left ankle disorder that was caused or made chronically 
worse by his active military service, including any injury he 
may have sustained.




CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  See also Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007)

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  But in Pelegrini II, 
the Court clarified that when, as here, the initial 
adjudication of the claim was before the VCAA even existed, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew, as if the initial 
decision was never made.  Rather, VA need only ensure the 
veteran receives or since has received content-complying 
notice such that he is not prejudiced.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

In this case, in a February 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  And after providing 
that letter, and giving him an opportunity to submit 
additional evidence and/or argument in response, the RO 
readjudicated his claim (de novo) under the VCAA legal 
standard of review.  The initial 1999 rating decision had 
adjudicated the claim under the well-grounded legal standard, 
which the VCAA had repealed, so the RO reconsidered the claim 
without having the veteran first overcome any notion of well-
groundedness.  Also, a more recent May 2006 letter informed 
him how disability ratings and effective dates are assigned 
and the type evidence impacting those downstream 
determinations.  There was no additional review of his claim 
after sending him that letter, but that was because there was 
no additional relevant evidence to consider.  And in any 
event, the Board is denying his claim for service connection, 
so those downstream disability rating and effective date 
elements of his claim are moot.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); see also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007) (deficiencies 
in VCAA notice are presumed prejudicial, and the burden is on 
VA to rebut this presumption).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, as well as the private treatment records 
related to the claim that VA had translated from German to 
English.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

One final preliminary point bears mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran alleges he injured his left ankle in the same 
parachuting accident that he sustained other injuries (the 
residuals of which since have been service connected).  His 
service medical records are completely unremarkable for any 
indications of complaints, findings, or treatment for a left 
ankle disorder.  All treatment entries in these records 
concern his right ankle - which, again, already has been 
service connected as a residual of that trauma.  He declined 
a physical examination prior to separating from military 
service.  He did fill out a Report Of Medical History, 
however.  On that form, he specifically indicated that his 
history of foot trouble was limited to his right foot, as he 
checked the "Yes" block and entered "(R)" on the form.  He 
also wrote on the back of the form that he had broken his 
right ankle in 1981.  There was no mention of injury or 
symptoms referable to his left ankle.

Just as important, the claims file contains no evidence of a 
currently diagnosed left ankle disorder.  The October 1998 
fee-basis examination report shows positive findings related 
to the veteran's left ankle, but none for his right.  But it 
is readily apparent that examiner simply misidentified the 
veteran's ankles when reporting the findings.  This is 
further indicated by the September 2000 examination report, 
which shows physical examination revealed the left ankle to 
be unremarkable.  Thus, there is no basis on which to grant 
service connection for a left ankle disorder, as the Board is 
constrained to find that the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.303 (2006).



The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
instead that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  And this is indeed the 
situation here.


ORDER

The claim for service connection for a left ankle disorder is 
denied.


REMAND

As already alluded to, a May 2006 rating decision granted 
service connection for a low back disability (degenerative 
lumbar syndrome) and assigned an initial 10 percent rating 
retroactively effective from August 14, 1998.  In response, 
the veteran filed a timely NOD - also in May 2006, 
requesting a higher initial rating.  But the RO has not sent 
him a SOC addressing whether he is entitled to a higher 
initial rating for this disability.  See again Fenderson, 12 
Vet. App. at 
125-26.  See also 38 C.F.R. §§ 19.26, 19.29 (2006).  So he, 
in turn, has not had the opportunity to perfect an appeal to 
the Board on this additional claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.30(b), 20.200, 20.202, 20.300, 
20.301, 20.302, etc. (2006).

Consequently, the Board is remanding this claim to the AMC in 
Washington, DC, rather than merely referring it there.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408- 410 (1995).

Accordingly, this claim is REMANDED for the following 
development and consideration:

Send the veteran an SOC concerning the 
issue of whether he is entitled to a 
higher initial rating for his low back 
disability.  Also advise him and his 
representative that a timely substantive 
appeal (VA Form 9 or equivalent) must be 
submitted in response to the SOC to 
"perfect" an appeal to the Board 
concerning this specific issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (the veteran must separately 
appeal a downstream issue).  
They also must be advised of the time 
period in which to perfect an appeal.  And 
if, and only if, a timely appeal is 
perfected as to this claim should it be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


